Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 8/11/22. 
Claims 1-7, 15-16, 18-19 have been cancelled.
Claims 8, 12, 17, 20-21, 25 has been amended.
Therefore, Claims 8-14, 17, 20-25 are now pending and have been addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the user’s total relationship score", “the user’s maximum total relationship score”  in monitoring step.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 9-11 are rejected due to their dependence from claim 8. 

The term “a notable” in claim 8 is a relative term which renders the claim indefinite. The term “a notable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how “a notable’ decrease is measured or determined. Dependent claims 9-11 are rejected due to their dependence from claim 8. For purpose of examination, examiner is interpreting this limitation as any decline or decrease in mental state. Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14, 17, 20-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: Identifying Statutory Categories
In the instant case, claims 8-11, 12-14, 17, 20-25 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 8-11, 12-14, 17, 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 8 recite methods that alerting a user of online platform of signs of decreasing mental health comprising maintaining a relationship score based on points awarded to the user based on their digital and non-digital interaction; monitoring the user point count overtime; monitoring the user’s total relationship score for predetermined interval; alerting the user if points fall below a predetermined point. Claim 12 recite identifying non-digital interaction between two or more users including receiving a selection of non-digital activity to be performed together by two or more users; tracking location of technological device of two or more users over a period of time; comparing locations to validate participation in the non-digital activity; determining whether the user participated in activity. Claim 17 recites promoting non-digital activity in users including issuing a queue to determining the status of a technological device; determining whether the user met a threshold of screen inactivity; awarding the user if the status is inactive.
 These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental process, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an online platform), the claims are directed to obtaining digital and non-digital information, analyzing the data, and providing an award based on status. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity and mental process but for the recitation of generic computer components, the claim recites an abstract idea. 	Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing an award. In particular, the claims only recites the additional element – relationship database, a server system, a technological device of the user. The relationship database, a server system, a technological device of the user are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The additional limitations of storing in database the user’s maximum total score; recording in a database are insignificant extra solution activity. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. The additional limitations of recording to a database are similar to storing/saving data in database. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite obtaining digital and non-digital information, analyzing the data, and providing an award based on status and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims obtaining digital and non-digital information, analyzing the data, and providing an award based on status which is part of the abstract idea. The claims are not patent eligible.	With respect to the relationship database, a server system, a technological device of the user  limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0061-0062 details “end user computing device such as mobile device”.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying/storing data, which fall under well-understood, routine and conventional functions of generic computers. The additional limitation of storing in database the user’s maximum total score; recording to database falls under well understood, routine and conventional functions of generic computers (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.)  Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the relationship database, a server system, a technological device of the user amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Dependent claims 9-10, 13-14, 20-25 add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea. Claims 9-11 recites points awarded for non-digital interactions are decremented at a lesser rate than points awarded for digital interactions. Claims 13-14 recites non digital interaction include playing a sport and monitor user heart rate. Claims 21-25 recite analyzing criteria for true participation; monitoring state of the technological device. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2016/0330084 A1) in view of Lyons et al. (US 10,110,942 B2)

Regarding Claim 8,  (currently amended) Hunter discloses a computer implemented method of alerting a user of an online platform of signs of decreasing mental well-being in the user ([0015] decrease bandwidth or type of information if the weather is good outside to alert/promote exercise such as physical game play instead of video game play, [0059] system provides suggestion/alert), the computer implemented method comprising the steps of:
a.    maintaining, in a database ([0023] activity database includes activity status), a score based on points awarded to the user based on their digital social interactions and non-digital interactions ([0063]-[0064] compliance score, [0142] a reward for performing an activity. Earn their reward for completing a task, for example for completing their homework (non-digital), [0157] monitored information on each of the two or more electronic devices based on the combined monitored information total.  This for example can be utilized to limit total time spent by a child online, watching television, playing electronic games, texting and talking on the phone (digital interaction)., Fig 32 # 3201 rewards based on user activity, Fig 33 # 110c and [0208] list of rewards/points, [0214]) , wherein the points awarded are decremented according to a pre-determine schedule ([0178] deduct the number of token to decrease rewards, based on bad behaviors) ; the user's point count falls below a predetermined point interval of the user's maximum point count ([0134] reward limit or allotted time limit, or if their grades or chores or extracurricular activities are beneath a threshold or threshold of completion, e.g., bad grades or lawn not mowed, etc., for example as determined by any type of facial recognition technology utilized by a forward pointing camera from the television, computer or mobile phone.)
Hunter does not specifically teach maintaining in a relationship database, a total relationship score based on points; monitoring, by a server system, the user’s total relationship score over time to establish the user’s maximum total relationship score; storing in the relationship database, the user’s maximum relationship score; monitoring, by the server system, the user’s total relationship score for a predetermined point interval decrease with respect to the user’s maximum total relationship score
Lyons teaches maintaining in a relationship database, a total relationship score based on points (Fig 18 A 1802-1806, Col 38 lines 36-40 cumulative “score” for an individual user, Col 53 lines 42-53 The user profiles, the relationship profile, and/or the historical interactions between the users can be used to determine a current state for the relationship between the users (1806). Such a relationship state can be, for example, a relationship rating or score that is provided to quantify aspects of a user relationship, such as the quality, closeness, and/or other relationship aspects., Col 55 lines 10-22 Relationship points, which can be at least one of the metrics by which relationships are rated, can be allocated for each of the interactions, Claim 1 relationship history database); monitoring, by a server system, the user’s total relationship score over time to establish the user’s maximum total relationship score (Col 55 lines 10-22, 36-44 Relationship points, which can be at least one of the metrics by which relationships are rated, can be allocated for each of the interactions. The relationship rating can be output and used to infer the state of the relationship (2020)., Col 38 lines 40-44 The cumulative score (maximum score) can be used to set milestones crossed that are either hidden from the user, Fig 20 # 2006 allocate relationship points for each interaction, 2018 determine relationship rating (overtime) based on aggregated point allocations, Col 55 lines 29-44); storing in the relationship database, the user’s maximum total relationship score (Abstract lines 10-20 a digital profile repository that stores user profiles for the first and second users and a relationship profile for a relationship between the first and second users Col 53 lines 49-59a relationship rating or score that is provided to quantify aspects of a user relationship, such as the quality, closeness, and/or other relationship aspects. The current relationship state can be compared with other relationship states for other relationships that one or both of the users have (1808). For example, a comparison can be made to determine whether the current relationship under evaluation is better, the same as, or worse than other relationships. The trend of the relationship over time can also be determined by evaluating time sequence relationship states for the users, Col 55 lines 10-22, 36-44 Relationship points, which can be at least one of the metrics by which relationships are rated, can be allocated for each of the interactions. The relationship rating can be output and used to infer the state of the relationship (2020)., Col 38 lines 40-44 The cumulative score (maximum score) can be used to set milestones crossed that are either hidden from the user, or exposed to the user (i.e. displaying a tiered “level” you have achieved in the app with a particular friend).Claim 1 digital profile repository stores relationship scores, Fig 9A #812 relationship profiles and Col 7 lines 62-65 a relationship profile for a relationship between the first user and the second user, user profiles for the first user and the second user, and the relationship profile for the relationship between the first user and the second user, retrieving, from a relationship history database storing historical interactions among the first user and the second user on the social media platform); monitoring, by the server system, the user’s total relationship score for a predetermined point interval decrease with respect to the user’s maximum total relationship score (Col 53 lines 49-62 The trend of the relationship over time can also be determined by evaluating time sequence relationship states for the users (1810). For example, an assessment can be performed to determine whether the relationship is improving (i.e., users are becoming closer), staying the same, or declining (i.e., users are becoming more distant).); alerting the user, at a technological device of the user, of the predetermined point interval decrease has occurred to alert the user of a notable decrease in their mental well being (Col 53 lines 65-67, Col 54 lines 1-15 Based on one or more of the relationship factors determined in 1802-1813, a determination can be made as to whether to provide a prompt (alert) to one or both of the users in the relationship (1814). If no prompts are determined, then the technique 1800 can repeat. If prompts are determined, then one or both of the users can be identified to receive the personal concierge prompt based on one or more of the factors determined in 1802-1813 (1816). For example, if one of the users in the relationship has a depressed wellness state and the other user in the relationship has a positive wellness state, the user with the positive wellness state can selected to receive the prompt to interact with the depressed user (in an attempt to improve the depressed user's wellness state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a relationship database, a relationship score based on points; monitoring, by a server system, the user’s total relationship score over time to establish the user’s maximum total relationship score; storing in the relationship database, the user’s maximum relationship score; monitoring, by the server system, the user’s total relationship score for a predetermined point interval decrease with respect to the user’s maximum total relationship score; alerting the user, at a technological device of the user, of the predetermined point interval decrease has occurred to alert the user of a notable decrease in their mental well being, as disclosed by Lyons in the system disclosed by Hunter, for the motivation of providing a platform to enhance the quality of online social interactions among users by maintaining a digital profile repository that stores user profiles for the first and second users and a relationship profile for a relationship between the first and second users. (Abstract lines 10-20 Lyons)

Regarding Claim 9.    (Original) Hunter as modified by Lyons teaches the method of claim 8 
Hunter teaches wherein points are decremented at the end of each day ([0178] deduct the number of token to decrease rewards, based on bad behaviors.)

Regarding Claim 10.    (Original) Hunter as modified by Lyons teaches the method of claim 8 
Hunter teaches wherein points awarded for non-digital interactions are decremented at a lesser rate than points awarded for digital interactions ([0142] a reward for performing an activity. Earn their reward for completing a task, for example for completing their homework (non-digital), [0157] monitored information on each of the two or more electronic devices based on the combined monitored information total.  This for example can be utilized to limit total time spent by a child online, watching television, playing electronic games, texting and talking on the phone (digital interaction, [0178] decrease/deduct reward).

Regarding Claim 11.    (Original) Hunter as modified by Lyons teaches the method of claim 10 
Hunter teaches wherein points awarded for non-digital interactions are decremented at a rate that points awarded for digital interactions are decremented ([0142] a reward for performing an activity. Earn their reward for completing a task, for example for completing their homework (non-digital), [0157] monitored information on each of the two or more electronic devices based on the combined monitored information total.  This for example can be utilized to limit total time spent by a child online, watching television, playing electronic games, texting and talking on the phone (digital interaction, [0178] decrease/deduct reward) . 
Hunter does not teach rate of one tenth. However, the Examiner asserts that the data identifying the rate information as including the one tenth is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the rate of one tenth be included in the rate information of Hunter because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Further, Hunter discloses agreement creator can customize increase or deducting token ([0040], [0178], Fig 17 #110d add conditions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included rate of one tenth the rate that points, in the system disclosed by Hunter, for the motivation of providing a method of promoting exercise (non-digital) interaction such as physical game play instead of video game play ([0015] Hunter).

Claims 12, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2016/0330084 A1) in view of Crowley et al. (US 8,204,513 B2)

Regarding Claim 12.    (Currently Amended) Hunter discloses the method of validating a user’s participation in non-digital interactions between two or more users of an online platform ([0015] decrease bandwidth or type of information if the weather is good outside to alert/promote exercise such as physical game play instead of video game play, [0059] system provides suggestion/alert, [0217]), the method comprising the steps of:
a.    at the technological device of each user, tracking a location of the technological devices over a period of time ([0171] If a condition has been satisfied, e.g., associated with an activity or event as determined on the agreement server or locally on the electronic device at 1204, and/or based on the schedule or time or location of the scheduled activity or location of the electronic device, then an action or throttle is performed at 1205.  For example, if a child is supposed to be in math class at a particular time based on the schedule, then the throttle may effectively limit the electronic device to math related websites and disable news or sports websites, if the location in the electronic device is in the location of the math class.  If the location of the electronic device is in another area, e.g., the student is ditching class, then the electronic device may be further limited, [0078]).; and comparing the locations of the technological devices at least twice during the period of time to validate participation in the non-digital activity ( [0026] if a child is supposed to be in math class based on the schedule and the math class has a particular room that the math class is given, then the location of the room is the location associated with the associated time slot of the schedule. If the child is not in that location, then the child's electronic device may be throttled, [0027] if location of device is not associated with location of schedule device throttled, [0050] location based event may be checked against agreement)

b.    Hunter teaches proximity service ([0075]). However, Hunter does not teach receiving at a server system, a selection of a non-digital activity to be performed together by the two or more users; comparing the locations of the two or more users' technological devices at least twice during the period of time to validate participation in the non-digital activity; determining based in the comparing step, whether the user participated in the non-digital activity with the other of the two or more users and recording to a database the result of the determination
Crowley teaches receiving at a server system, a selection of a non-digital activity to be performed together by the two or more users (Col 13 lines 58-65, Col 14 lines 1-10 request such as "Ace bar?", which will look up the query in a database related to potential queries, and will return information corresponding to the query. In the example, the system may return the venue name, address, and cross street, such as in a message like: "Ace Bar is at 531 5.sup.th Street (btw Ave A & B) 555.867.5309); comparing the locations of the two or more users' technological devices at least twice during the period of time to validate participation (Col 2 lines 34-40, 57-60 a message may be sent to the second mobile device based on the proximity of the users to each other, Col 3 lines 1-5 a location engine configured to correlate the received location information to a location identifier that may be compared to other location identifiers, Col 4 lines 29-37, 46-55  each user's location may be identified by the venue in which the user is located. For example, user 24a may be in a sports arena. User 26a may be at a bar, while user 28a may be sitting in a car in a parking lot, Col 8 lines 34-36, Col 11 lines 3-6 client's user who are active in the system, retrieve their location coordinates, and check the first member's location against those other locations); determining based in the comparing step, whether the user participated in the non-digital activity with the other of the two or more users (Col 19 lines 52-55  The system may also require users to make a periodic positive response, such as at each round, to ensure each user is still participating in the event.) and recording to a database the result of the determination (Col 19 lines 52-55, 56-64  each user may receive a score equal to the scores of all the sub-groups in which the user participated, Fig 6 # 106 database storing scores)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving at a server system, a selection of a non-digital activity to be performed together by the two or more users; comparing the locations of the two or more users' technological devices to determine whether the devices meet a proximity criterion, determining based in the comparing step, whether the user participated in the non-digital activity with the other of the two or more users and recording to a database the result of the determination, as disclosed by Crowley in the system disclosed by Hunter, for the motivation of providing a method for sending a message to the first mobile device based on the proximity of the first user to the second user to connect people (Col 1 lines 18-20, Col 2 lines 25-30 Crowley).

Regarding Claim 23.    (New) Hunter as modified by Crowley teaches the method of claim 12 further comprising the step of 
Hunter teaches analyzing another criterion related to each user to determine true participation in the non-digital interaction (Fig 35 # 110a image of task being performed and [0205] video input from the electronic device associated with the agreement performer to submit proof in order to prove that the task has been completed (participation)).

Regarding Claim 24.    (New) Hunter as modified by Crowley teaches the method of claim 12 further comprising the step of 
Hunter teaches rewarding each of the two or more users based on whether the proximity criterion was met ([0208] the at least one electronic device may provide a list of rewards and may accept a selection of a particular reward from the agreement performer 101 using electronic device 110a., Fig 16 #1601 add family member).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2016/0330084 A1) in view of Crowley et al. (US 8,204,513 B2), as applied to claim 12, further in view of Laikari (US 8,923,994).

Regarding Claim 13.    (Original) Hunter as modified by Crowley teaches the method of claim 12 
Hunter does not teach wherein the non-digital interaction involves the users playing a sport together.
Laikari teaches wherein the non-digital interaction involves the users playing a sport together (Col 9 lines 58-63 playing soccer, Col 10 lines 5-10, 56-60 A mobile device 102 or any electronic device 150, 160 may have a plurality of users.  Advantageously the user is identified and verified using an embodiment of a user recognizer algorithm based on the sensor data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the non-digital interaction involves the users playing a sport together, as disclosed by Laikari in the system disclosed by Hunter/Crowley, for the motivation of providing a solution that motivates peoples to perform physical exercise (Col 1 lines 50-51 Laikari) and  to avoid mental problems in children and adults due to excessive video gaming and use id computers (Col 1 lines 28-32)

Regarding Claim 14.    (Original) Hunter as modified by Crowley/Laikari teaches the method of claim 13 
Hunter does not teach wherein the other criterion related to each user is their heart rate.
Laikari teaches wherein the other criterion related to each user is their heart rate (Col 2 lines 46-51 heart rate meter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the other criterion related to each user is their heart rate, as disclosed by Laikari in the system disclosed by Hunter, for the motivation of providing a solution that motivates peoples to perform physical exercise (Col 1 lines 50-51 Laikari) and  to avoid mental problems in children and adults due to excessive video gaming and use id computers (Col 1 lines 28-32).

Claims 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2016/0330084 A1) in view of Rowles et al. (US 2013/0151839 A1)
Regarding Claim 17.    (Previously Presented) Hunter discloses the method of promoting non-digital activities in users of an online platform (([0015] decrease bandwidth or type of information if the weather is good outside to alert/promote exercise such as physical game play instead of video game play, [0059] system provides suggestion/alert), the method comprising the steps of:
issuing from a server system one or more queues to a user’s technological device thereby causing a screen activity status to be evaluated to the technological device (Fig 12 # 1201 monitor user devices, [0171] a camera near or associated with the electronic device may be utilized to associate the electronic device with one or more users, one or more of which may be agreement performers.  The monitored information is broadcast to the agreement server and/or the other electronic devices associated with the agreement performer at 1202.  Any incoming events are received at 1203 by each electronic device, for example when activity status changes, i.e., some task has been performed by the agreement performer, or an external task has occurred, such as the agreement performer earned enough money from chores to pay for their cell phone. if a child is supposed to be in math class at a particular time based on the schedule, then the throttle may effectively limit the electronic device to math related websites and disable news or sports websites, if the location in the electronic device is in the location of the math class.); and
d.    awarding the user if they meet the predetermined threshold of screen inactivity/compliance ([0171] a condition has been satisfied, e.g., associated with an activity or event as determined on the agreement server or locally on the electronic device at 1204, and/or based on the schedule or time or location of the scheduled activity or location of the electronic device, then an action or throttle is performed at 1205.  For example, if a child is supposed to be in math class at a particular time based on the schedule, then the throttle may effectively limit the electronic device to math related websites and disable news or sports websites, if the location in the electronic device is in the location of the math class., [0201] the agreement performer 101 may study for an upcoming exam, as scheduled, by studying for a limited amount of time per day for a number of days.  As such, the agreement performer 101 may receive a reward, such as one site pass, per day for each of the days the agreement performer 101 studies., [0202] one or more monetary rewards may be provided to the agreement performer 101 based on the compliance by one or more of the agreement creator, [0213]).
Hunter does not specifically teach recording to a database whether the screen activity of the user’s technological device was inactive at the time of each of the one or more queues; determining whether the user met a predetermined threshold of screen inactive. Hunter teaches one or more activity database that contains activity status associated with the condition to be satisfied ([0043], [0047] an agreement monitor coupled with the agreement database and the activity database that is configured to check if the condition has been satisfied based on the activity status to determine compliance)
Rowles teaches recording to a database whether the screen activity of the user’s technological device was inactive at the time of each of the one or more queues ([0016] idle state when device is not being used to perform operations, [0023] detect an idle state for device , [0032] idle conditions in one or more levels or stages may be checked serially, Claim 19 storage device to store the set of one or more idle conditions); determining whether the user met a predetermined threshold of screen inactive ([0016] idle state when device is not being used to perform operations,[0023] detect an idle state for device ,[0031] idle condition thresholds [0032]  if a first level idle condition that checked for use of that resource was determined to have been met, idle conditions in one or more levels or stages may be checked serially) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recording to a database whether the screen activity of the user’s technological device was inactive at the time of each of the one or more queues determining whether the user met a predetermined threshold of screen inactive, as disclosed by Rowles in the system disclosed by Hunter, for the motivation of providing a method for automatically shut down, or put into a more energy efficient state (e.g. sleep, hibernate, standby), if device has been idle for a specified length of time, resulting in reduced energy costs. ([0017] Rowles)

Regarding Claim 20.    (New) Hunter as modified by Rowles teaches the method of claim 17 
Hunter teaches wherein the status of the technological device of the user is determined in response to one or more queues from an administrator (Fig 13 # 1302 determine status of device and [0161] information throttle is configured to notify the agreement creator based on the compliance.  This can be in the form of an email, text message, web page, voice message, or any other type of communication and may include a display such as a visual or audio display of information related to the compliance.).

Regarding Claim 21.    (New) Hunter as modified by Rowles teaches the method of claim 20 
Hunter teaches wherein the one or more queues from the administrator are generated automatically (Fig 33 #3301 reward automatically provided after task complete, [0203]-[0204]).

Regarding Claim 22.    (New) Hunter as modified by Rowles teaches the method of claim 20 
Hunter teaches wherein the one or more queues from the administrator are generated according to a predetermined schedule ([0074] the system may first provide a warning when noncompliance is detected, giving a user a grace period to comply with the agreement.  If the user does not comply within a grace period, the system may then proceed to more severe actions such as throttling or disabling applications or disabling access to websites or information sources., Fig 18 # 1801 condition/task and reward schedule, [0159] the agreement performer 101 may be pre-warned about an upcoming assignment, exam and/or homework, via the electronic device 110a, 110b, 110c and/or 110d, based on the agreement performer's schedule and location.).

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2016/0330084 A1) in view of Crowley et al. (US 8,204,513 B2) as applied to claim 12, further in view of Rowles et al. (US 2013/0151839 A1)

Regarding Claim 25.    (New) Hunter as modified by Crowley teaches the computer implemented method of claim 12 further comprising the steps of:

f.   Hunter teaches  monitoring states of the technological devices of the two or more users to determine the devices status (Fig 12 # 1201 monitor user devices, [0015] throttle a device based on activities associated with another user or a group of other users, i.e., friends of a child or work groups to encourage better circles of friends or improved group performance, [0072] throttle devices for a group of users (two or more users) based on compliance with rules by one or more persons within the group or related to the group [0152] the information monitor may perform the action based on the compliance with the condition, and with one or more of a location associated with the electronic device, the schedule associated with the agreement performer, and both the location and the schedule. , [0170] display device present status, [0171] a camera near or associated with the electronic device may be utilized to associate the electronic device with one or more users, one or more of which may be agreement performers.  The monitored information is broadcast to the agreement server and/or the other electronic devices associated with the agreement performer at 1202.  Any incoming events are received at 1203 by each electronic device, for example when activity status changes, i.e., some task has been performed by the agreement performer, or an external task has occurred, such as the agreement performer earned enough money from chores to pay for their cell phone. If a child is supposed to be in math class at a particular time based on the schedule, then the throttle may effectively limit the electronic device to math related websites and disable news or sports websites, if the location in the electronic device is in the location of the math class.); and

g.    Hunter teaches awarding the users whose participation in the non-digital activity was validated while their devices were in compliance based on status of used or not used (inactive) ([0078] proximity service, [0171] a condition has been satisfied, e.g., associated with an activity or event as determined on the agreement server or locally on the electronic device at 1204, and/or based on the schedule or time or location of the scheduled activity or location of the electronic device, then an action or throttle is performed at 1205.  For example, if a child is supposed to be in math class (non-digital activity) at a particular time based on the schedule, then the throttle may effectively limit the electronic device to math related websites and disable news or sports websites, if the location in the electronic device is in the location of the math class., [0201] the agreement performer 101 may study for an upcoming exam, as scheduled, by studying for a limited amount of time per day for a number of days.  As such, the agreement performer 101 may receive a reward, such as one site pass, per day for each of the days the agreement performer 101 studies., [0202] one or more monetary rewards may be provided to the agreement performer 101 based on the compliance by one or more of the agreement creator, [0213]).
Hunter/Crowley do not specifically teach determining whether devices are inactive. Crowley teaches a status of computer device (Col 8 lines 23-27, 42-47)
Rowles teaches determining whether devices are inactive ([0016] idle state when device is not being used to perform operations, [0023] detect an idle state for device , [0032] idle conditions in one or more levels or stages may be checked serially)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining whether devices are inactive, as disclosed by Rowles in the system disclosed by Hunter/Crowley, for the motivation of providing a method for automatically shut down, or put into a more energy efficient state (e.g. sleep, hibernate, standby), if device has been idle for a specified length of time, resulting in reduced energy costs. ([0017] Rowles)

.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive.
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an online platform), the claims are directed to obtaining digital and non-digital information, analyzing the data, and providing an award based on status. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. 
Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are not pervasive. New limitations have been considered in claim rejection above.
Applicant states cites art does not teach storing a user’s maximum total relationship score. Lyons teaches this limitation as noted in rejection above (Fig 11A shows user’s relationship rating (score) for friends,  Abstract lines 10-20 a digital profile repository that stores user profiles for the first and second users and a relationship profile for a relationship between the first and second users Col 55 lines 10-22, 36-44 Relationship points, which can be at least one of the metrics by which relationships are rated, can be allocated for each of the interactions. The relationship rating can be output and used to infer the state of the relationship (2020)., Col 38 lines 40-44 The cumulative score (maximum score) can be used to set milestones crossed that are either hidden from the user, or exposed to the user (i.e. displaying a tiered “level” you have achieved in the app with a particular friend), Col 53 lines 49-59a relationship rating or score that is provided to quantify aspects of a user relationship, such as the quality, closeness, and/or other relationship aspects. The current relationship state can be compared with other relationship states for other relationships that one or both of the users have (1808). For example, a comparison (based on historical stored data) can be made to determine whether the current relationship under evaluation is better, the same as, or worse than other relationships. The trend of the relationship over time can also be determined by evaluating time sequence relationship states for the users Claim 1 digital profile repository stores relationship data)
Regarding Claim 12 argument, Crowley teaches comparing the locations of the two or more users' technological devices at least twice during the period of time to validate participation(Col 2 lines 34-40, 57-60 a message may be sent to the second mobile device based on the proximity of the users to each other, Col 3 lines 1-5 a location engine configured to correlate the received location information to a location identifier that may be compared to other location identifiers, Col 4 lines 29-37, 46-55  each user's location may be identified by the venue in which the user is located. For example, user 24a may be in a sports arena. User 26a may be at a bar, while user 28a may be sitting in a car in a parking lot, Col 8 lines 34-36, Col 11 lines 3-6 client's user who are active in the system, retrieve their location coordinates, and check the first member's location against those other locations)
Regarding claim 17, application states cited art does not teach recording to a database….. Rowles teaches recording to a database whether the screen activity of the user’s technological device was inactive at the time of each of the one or more queues ([0016] idle state when device is not being used to perform operations, [0023] detect an idle state for device , [0032] idle conditions in one or more levels or stages may be checked serially, Claim 19 storage device to store the set of one or more idle conditions); determining whether devices are inactive ([0016] idle state when device is not being used to perform operations, [0023] detect an idle state for device , [0032] idle conditions in one or more levels or stages may be checked serially) 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wrenn (US 2018/0103885) discusses assessing the mental state or behavioral disorder of a subject
Lee (US 2018/0150751) discusses an apparatus includes a data collector configured to collect sensor data; a data processor configured to extract feature data from the sensor data; and a mental state determiner configured to provide the feature data to an inference model to determine the user's mental state.
Cai (US 9,241,079 B1) discloses monitoring mobile application usage based on sensor data
Margolin et al. (US 2019/0272466)
Laikari (US 8,923,994) teaches monitoring, by a server system, the user's point count over time to establish the user's maximum point count (Col 10 lines 5-10 The device 102 may be configured to track and store one or more users' daily activities and collect activity points automatically, Col 16 lines 55-64).; and alerting the user if the user's point count falls below a predetermined point (Col 11 lines 20-28 if the associated user does not bear enough activity points. Certain game(s) or game or other application-related connection(s), e.g. the Internet connection, may be blocked or restricted.)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629